Title: From Thomas Jefferson to Thomas Mann Randolph, 31 March 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Philadelphia Mar. 31. 1800.

Your’s of the 22d. came to hand by last post. the dates of my late letters to you have been of the 4th. 7th. 9th. 11th. the last only of these is  acknoleged in yours, on which day I sent on 1000. D. to mr Jefferson. on the 13th. I inclosed him 400. D. and on the 19th. 470. D. making up the whole sum of 1870. D. of the two first sums I have recieved his acknolegement, & expect the last. the amount of your tobacco instalments as they come in will replace this, & any difference of amount may enter into account between us. what is mentioned to me in your letter & Richardson’s of the state of Ursula is remarkeable. the symptoms & progress of her disease are well worthy attention. that a whole family should go off in the same & so singular a way is a problem of difficulty. I have not heard from Maria since your letter of the 12th. I hope from this silence that her friends are at ease for her situation. from your silence about Martha & the little ones I presume she is with her sister. the H. of R. have proposed the 1st. Monday of May for adjournment, & I rather expect the Senate will agree to it. I am sure the business may be got through if they desire it. we know nothing certain of our envoys. the Executive is dispatching a frigate to them. but for what purpose is not said. you will have seen the correspondence between Buonaparte & Grenville. there is reason to believe this was known to some here before it was to the public, & further that Grenville had notified mr King that Gr. Br. was determined to consider all neutrals as enemies. if so, & we are to be in the war, I hope we shall not permit it to cost us one dollar. give license to our privateers, & mind our business at home as usual, keeping strict account of the depredations made on us, & never opening commerce with Gr. Br. again till she pays up the whole. we have no other news from Europe. the December & January packets are not yet arrived. they are expected to bring the great mass of the protested bills occasioned by the failures at Hamburg. I expect my
next will convey directions for my horses to meet me at Eppington. accept assurances of my sincere affection.

Th: Jefferson

